48 N.Y.2d 774 (1979)
In the Matter of Lawrence Black, Inc., et al., Appellants,
v.
Mario M. Cuomo, as Secretary of State of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued October 12, 1979.
Decided November 13, 1979.
Paul M. Callahan for appellants.
Robert Abrams, Attorney-General (John Q. Driscoll and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Judgment affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (65 AD2d 845).